Abrams, J.
(concurring in part and dissenting in part). I agree with the court that reversal is required. I adhere to my views expressed in Commonwealth v. Trainor, 374 Mass. 796 (1978), that “under art. 16 obscenity is speech subject to reasonable restrictions protecting unwilling viewers, captive audiences , minors, and possibly the neighborhood” (footnotes omitted). Id. at 808 (Abrams & Liacos, JJ., dissenting). Because there is no evidence that the defendant thrust its material on unwilling viewers or disseminated it to minors, I would order a judgment of acquittal. See id. at 807-811.